DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant amended claims 1 and 6, while cancelling claim 3. Claims 10-17 were previously cancelled. Thus, claims 1-2, 4-9, and 18-24 are pending and considered in the present Office action.

The claim objections are withdrawn in view of the amendment.

Applicant’s arguments are not persuasive with respect to the 103 rejection; the 103 rejections are maintained. See the Response to Arguments section for more details.

Response to Arguments
Inagaki teaches the claimed lithium titanium oxide (LTO) composition. Takami teaches the presence of lithium compounds (Li2CO3, LiOH) on LTO. Dahn contemplates the amount of lithium compounds (i.e., Li2CO3 and LiOH) on battery active materials. Applicant's arguments are mainly focused on Dahn. Applicant points out that the active material of Dahn (lithium nickel metal oxide, LNMO) is different than that claimed and in Inagaki and Takami (LTO). Applicant focuses on the fact the lithium compound on the 
In response to applicant's argument that Dahn teaches a different active material composition than Inagaki and Takami, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Dahn was not used to teach the presence of a lithium compound on LTO; rather, the presence of lithium compounds on LTO (i.e., in amounts greater than 0) was taught, and made obvious, by Takami. Dahn was used to reason why a specific amount of lithium compound would be obvious in the active material particles of batteries, regardless of active material composition. The teachings of Dahn are applicable to Inagaki (as modified by Takami) because the presence of the lithium compound has the same effect (i.e., it effects battery performance) on different active material particle, regardless of the composition of those active material particles. For example, Takami suggests the presence of a lithium compound on LTO particles generates gas and should be controlled to improve battery performance. Similarly, Dahn discloses the presence of a lithium compounds on LNMO particles generates gasses and the amount of the lithium compound should be 
Considering Takami teaches the presence of, and method of formation of, an amount of lithium compound in Inagaki, and suggests methods for controlling said amount of lithium compound (i.e., via re-baking), the method used to form and/or control the amount of lithium compound described in Dahn is immaterial to the discussion of whether Dahn’s teaching of a specific amount of lithium compound is applicable to Inagaki and Takami. 

Applicant makes reference to their own invention and how the lithium compound amount is controlled by different methods than those presented by Dahn. These arguments are moot because Dahn is not used to modify the instant disclosure, but rather Inagaki and Takami. Further, Dahn is not used to teach a method for controlling the amount of lithium compound (this is suggested by Takami), only why a particular amount of lithium compound would be obvious in Inagaki (as modified by Takami).

Applicant argues Dahn does not disclose a lithium amount of each of the lithium hydroxide and lithium carbonate and that the amounts detailed on page 6 of the Office action are hindsight. Specifically, applicant argues the examples of Dahn (1, and 2) do not explicitly disclose an amount of each lithium compound, and/or a lithium amount. These arguments are not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s comments with respect to Examples 1 and 2 of Dahn are not persuasive because "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are 
In this case, even if the examples of Dahn do not explicitly disclose the content of the lithium compound, Dahn clearly suggests the desired amounts of the lithium compounds elsewhere in the disclosure, and provides motivation (i.e., decreasing gas formation, improving battery performance) for such amounts in the active materials of batteries. The amount of each lithium compound (LiOH and Li2CO3) is disclosed by Dahn in units of parts per million, e.g., LiOH is preferably present in an amount of less than 5,000 ppm by weight, and Li2CO3 is preferably present in an amount of less than 5,000 ppm by weight, see e.g., col. 9 lines 50-59. The amount of lithium compound in ppm, by weight, may be converted to an amount of lithium compound in wt % using a conversion factor, calculated below. 
            
                1
                 
                p
                p
                m
                =
                 
                
                    
                        1
                    
                    
                        1,000,000
                    
                
            
        
            
                
                    
                        1
                    
                    
                        100
                    
                
                =
                0.01
                 
                o
                r
                 
                1
                 
                %
            
        ;
            
                
                    
                        1
                    
                    
                        1,000,000
                    
                
                =
                0.000001
                 
                o
                r
                 
                0.0001
                 
                %
            
        
            
                1
                 
                p
                p
                m
                =
                 
                0.0001
                 
                %
            
        
            
                x
                
                    
                        %
                    
                
                =
                 
                
                    
                        x
                        (
                        p
                        p
                        m
                        )
                    
                    
                        10,000
                    
                
            
        
Using the conversion factor of ppm to wt %, calculated above, an amount of lithium compound in ppm, by weight, may be converted to an amount of lithium compound in wt %. The following calculation uses 5,000 ppm, suggested by Dahn.
            
                x
                
                    
                        %
                    
                
                =
                
                    
                        5,000
                         
                        p
                        p
                        m
                         
                        (
                        b
                        y
                         
                        w
                        e
                        i
                        g
                        h
                        t
                        )
                    
                    
                        10,000
                    
                
                =
                0.5
                 
                %
                 
                b
                y
                 
                w
                e
                i
                g
                h
                t
            
        
Thus, Dahn teaches the amount of lithium compound (LiOH, Li2CO3) is preferably less than 5,000ppm, or, as calculated above, less than 0.5 % by weight. Further, the amount of lithium (Li) in wt % can be calculated from the amount of lithium compound in wt % (e.g., LiOH) using the molecular weight of the lithium compound (e.g., LiOH = 23.95 g/mol), the molecular weight of lithium (e.g., Li = 6.939 g/mol), and the mol ratio of lithium to the lithium compound of interest (i.e., Li:LiOH = 1:1), as detailed below.  
            
                0.5
                 
                w
                t
                 
                %
                 
                L
                i
                O
                H
                =
                0.005
                 
                g
                 
                L
                i
                O
                H
                *
                
                    
                        1
                         
                        m
                        o
                        l
                         
                        L
                        i
                        O
                        H
                    
                    
                        23.94
                         
                        g
                        L
                         
                        i
                        O
                        H
                    
                
                *
                 
                
                    
                        1
                         
                        m
                        o
                        l
                         
                        L
                        i
                    
                    
                        1
                         
                        m
                        o
                        l
                         
                        L
                        i
                        O
                        H
                    
                
                *
                 
                
                    
                        6.939
                         
                        g
                         
                        L
                        i
                    
                    
                        1
                         
                        m
                        o
                        l
                         
                        L
                        i
                    
                
                =
                0.00145
                 
                g
                 
                L
                i
                 
            
        
            
                0.00145
                 
                g
                 
                L
                i
                =
                0.145
                 
                w
                t
                 
                %
                 
                L
                i
                 
                (
                f
                r
                o
                m
                 
                L
                i
                O
                H
                )
            
        
Thus, Dahn’s teaching of LiOH in an amount of less than 5000 ppm, equates to an amount of Li of less than 0.145 wt %. The same calculations can be performed with respect Li2CO3.
            
                0.5
                 
                w
                t
                 
                %
                 
                
                    
                        L
                        i
                    
                    
                        2
                    
                
                
                    
                        C
                        O
                    
                    
                        3
                    
                
                =
                0.005
                 
                g
                 
                
                    
                        L
                        i
                    
                    
                        2
                    
                
                
                    
                        C
                        O
                    
                    
                        3
                    
                
                *
                
                    
                        1
                         
                        m
                        o
                        l
                         
                        
                            
                                L
                                i
                            
                            
                                2
                            
                        
                        
                            
                                C
                                O
                            
                            
                                3
                            
                        
                    
                    
                        73.887
                        g
                         
                        
                            
                                L
                                i
                            
                            
                                2
                            
                        
                        
                            
                                C
                                O
                            
                            
                                3
                            
                        
                    
                
                *
                 
                
                    
                        2
                         
                        m
                        o
                        l
                         
                        L
                        i
                    
                    
                        1
                         
                        m
                        o
                        l
                         
                        
                            
                                L
                                i
                            
                            
                                2
                            
                        
                        
                            
                                C
                                O
                            
                            
                                3
                            
                        
                    
                
                *
                 
                
                    
                        6.939
                         
                        g
                         
                        L
                        i
                    
                    
                        1
                         
                        m
                        o
                        l
                         
                        L
                        i
                    
                
                 
                 
                 
                 
            
        
            
                =
                0.000939
                 
                g
                 
                L
                i
            
        
            
                0.000939
                 
                g
                 
                L
                i
                =
                0.0939
                 
                w
                t
                 
                %
                 
                L
                i
                 
                (
                f
                r
                o
                m
                 
                
                    
                        L
                        i
                    
                    
                        2
                    
                
                
                    
                        C
                        O
                    
                    
                        3
                    
                
                )
            
        
Applicant’s arguments are not persuasive because the rejection is not based on improper hindsight reasoning, as evident from the calculations above, i.e., the amount 

Claim Rejections - 35 USC § 103
Claims 1-2, and 4-9 and 18-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inagaki et al. (US 2008/0113264), in view of, Takami et al. (US 2007/0009798), and Dahn et al. (US 5,264,201), hereinafter Inagaki, Takami, and Dahn (all of record).
Regarding Claims 1-2, 8, 9 and 23, Inagaki discloses a battery pack comprising a nonaqueous electrolyte battery having a positive electrode, a negative electrode and a nonaqueous electrolyte, see e.g., title paras. [0003] [0010], and [0043]. The negative electrode active material (lithium titanium composite oxide) of the negative electrode is a spinal lithium titanate having a composition Li4+xTi5O12 (0≤x≤3), see e.g. para. [0008], [0012], [0071]-[0073] and Table 4.
	Regarding Claims 4 and 20, Inagaki discloses the lithium titanium composite oxide particles have an average particle diameter measured by laser diffractometry from 10 nm to 10 micrometers, i.e., 100 nm to 1 micron, see e.g. para. [0068] and [0076].
Regarding Claims 5 and 19, Inagaki discloses the lithium titanium composite oxide particles have a specific surface area within a range of 3 m2/g to 50 m2/g and 10.8 m2/g to 50 m2/g, i.e., 5 m2/g to 50 m2/g see e.g. para. [0069].
Regarding Claim 7, Inagaki discloses the lithium titanium composite oxide particles include a spinal type lithium titanate and satisfies that each of a main peak intensity of a rutile type TiO2, a main peak of a anatase type TiO2 and a main peak of 2TiO3 is 7 or less when a main peak intensity of the spinal type lithium titanate detected by X-ray diffractometry is 100, see e.g. Table 4, Reference Example 1.
Regarding Claim 18, Inagaki discloses the lithium titanium composite oxide particles are primary particles [0102]. 
Regarding Claims 1, 6, 22, and 24, Inagaki does not teach a lithium amount of a lithium compound comprising both lithium carbonate and lithium hydroxide is greater than 0.0280 mass% to 0.073 mass%, greater than 0.028 mass% to 0.053 mass%, or 0.033 mass% to 0.073 mass%; a content of lithium carbonate within a range of 0.15 mass% to 0.28 mass%; or a lithium amount of the lithium hydroxide within a range of 0.006 mass% or less. However, Takami teaches that during the process of making the lithium-titanium composite oxide, species such as lithium titanate, lithium carbonate or lithium hydroxide are formed as a by-product, being derived from the unreacted Li component that is not taken into the lithium titanate, see e.g., para. [0064]. Therefore, Takami teaches lithium carbonate and lithium hydroxide may be present on the lithium titanate composite oxide of Inagaki due to unreacted Li species (i.e., the amount of lithium carbonate and lithium hydroxide is greater than 0). Takami further discloses unreacted Li components, such as lithium carbonate or lithium hydroxide, remaining on the active material react with the nonaqueous electrolyte to generate a carbon dioxide gas or a hydrocarbon gas, see e.g., para. [0065]. Takami states it is possible to improve battery performance, particularly, the high temperature charge-discharge cycle performance and the output performance, by decreasing the amount of the unreacted Li component, see e.g., para. [0064]. That is, Takami has recognized the amount of the lithium compound is a result effective variable. The presence of a known result-effective 2CO3. A value of less than 0.5 wt% lithium carbonate converts to a lithium amount of the lithium carbonate of less than 0.0939 mass% Li (from Li2CO3). See the Response to Arguments section for detailed calculations. A content of a lithium amount of the lithium compound (i.e., lithium 
It would be obvious to one having ordinary skill in the art to reduce the lithium hydroxide and lithium carbonate amount, each to less than 5,000 ppm, on the active material of Inagaki, as suggested by Takami and Dahn, to minimize/eliminate decomposition of lithium hydroxide and lithium carbonate, thereby minimizing gas generation, leading to improved battery performance, particularly, the high temperature charge-discharge cycle performance and the output performance.
Regarding Claim 21, the limitations of this claim are considered a function or a property which are taught by the prior art for the following reasons. 
MPEP 2112.01:    
Composition, Product, and Apparatus Claims 
I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
II.   COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANNA KOROVINA/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729